Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 1 of 11

ATTACHMENT C-AFFIDAVIT
INTRODUCTION

l. I, Stephen Feuerstein, being duly sworn, depose and state that: I am a
Detective with the Billings Police Department assigned to the Bureau of Alcohol,
Tobacco, Firearms and EXplosives (ATF) assigned to the Billings, Montana Field
Office as a Federally Deputized Task Force Officer. I have been so employed since
January of 2008. During the past 27 years, I have worked as a patrol officer, K-9
handler, Detective and ATF Task Force Officer (TFO). During the past 27 years I
have investigated nearly all crimes that can be committed During the past ll
years I have worked specifically on drug and firearms investigations and have
participated in dozens of drug and firearms investigations to include arrests and
searches. I am familiar with the facts and circumstances set forth herein as a result
of my personal participation in this investigation as well as my review of official
reports and records and conversations with other law enforcement officers as more
fully described below.

2. My duties and responsibilities as a TFO with ATF include
participating in the investigation and prosecution of persons who violate federal
firearms laws. As a result of my training and experience, I am familiar with the
federal firearms and narcotics laws. I know that in accordance With Title 18,

United States Code, Section 922 (g)(Z), it is unlawful for an individual who has is a

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 2 of 11

fugitive from justice to own or possess a firearms or ammunition I know that in
accordance with 18 USC 922 (g) (9), it is unlawful for any individual who has
been convicted in any court of a misdemeanor crime of domestic violence, to ship
or transport in interstate or foreign commerce, or possess in or affecting commerce
any firearm or ammunition which has been shipped or transported in interstate or
foreign commerce. I know that in accordance with 18 USC 922 (g) (3), it is
unlawful for any person who is an unlawful user of or addicted to any controlled
substance.

3. l know from my training and experiences as an ATF TFO, and
particularly from my participation in the execution of search warrants authorizing
the seizure of firearms, that those who own and possess firearms and ammunition
generally maintain them on their person, in their residence and motor vehicles, and
in places Where they store their personal property. Owners of firearms generally
maintain and preserve them over a long period of time because firearms are
somewhat expensive, there are at times administrative delays in buying them, and
firearms do not easily deteriorate. In my experience, firearms are not depleted
through use, nor are they exchanged soon after being obtained. Firearms are like
expensive tools, which their owners keep and maintain over long periods of time.
Owners of firearms generally keep firearms and ammunition in and about their

home or vehicles because it permits easy access in order to maintain them and

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 3 of 11

provides an environment where the firearms will be secure from theft and safe
from corrosion.

4. I know through my experience that in the immediate area where
individuals store their firearms and ammunition, there will be evidence of the
individual’s exercise of dominion and control over the firearm and/or ammunition
For example, if a firearm and/or ammunition were stored in a particular dresser
drawer, the drawer would also routinely contain items such as documents, cards,
letters, photographs, and physical objects such as articles of clothing which will
identify the specific individual or individuals that exercise dominion and control
over the particular area.

PROBABLE CAUSE

5. On January 15 , 2019, a call was made to the Yellowstone County
Sheriff’s Office from the principal of the Lockwood elementary school principal.
The principal reported that upon the counselor making phone contact with
Christopher Lee MINOR, to discuss problems with MINOR’S children, MINOR
became abusive and threatening over the phone. The principal requested that due
to MINOR’S behavior over the phone, and threats, the School would like the
Sheriff’s Office to issue a no trespass warning to MINOR that would not allow

MINOR to enter the school property.

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 4 of 11

6. Yellowstone County Sheriff’s Office, Deputy Poe along with Sergeant
Taylor responded to the MINOR residence, 1385 Highway 87 East, Trailer # 37,
Billings, MT. Upon arrival Deputy Poe and Sgt. Taylor reported Mr. and Mrs.
MINOR were at the residence and the Deputies made contact with both. Deputies
reported that Christopher MINOR was agitated and immediately advised that the
deputies were trespassing on the property. Mrs. Minor recorded the contact on her
cell phone while MINOR refused to cooperate with the request for name and date
of birth for identification

7. Deputies reported that MINOR made threats to “kick Deputy Poe’s
ass if Deputy Poe was not wearing a gun or badge.” MINOR never fully
cooperated with the Deputies and when Deputy Poe wrote down the license plate
number of the vehicle in front of the residence so that Deputy Poe could attempt to
properly identify MINOR, MINOR continued his abusive, aggressive and threating
behavior. The Deputies left the residence at that time.

8. Deputy Poe utilized the information obtained from the Lockwood
School and the contact to locate Christopher Lee MINOR’S Facebook page online.
Deputy Poe reported that the subject in the Facebook page matched that of MINOR
and that the Facebook Page. listed MINOR as being from the Roachdale, IA area.
Deputy Poe made contact with the Sheriff’s Office in Roachdale, IA, and they

were able to provide Deputy Poe with all the personal identification information

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 5 of 11

for MINOR, Deputy Poe then learned that MINOR was a wanted felon out of the
state of IA for felony theft charges dating back to 2006. Deputy Poe also reported
learning that MINOR was also a wanted felon out of the state of CA for felony
Child Abuse dated 2()l l. Deputy Poe had the Sheriff’s Office secretary place an
officer caution into the local jacket created for MINOR due to his aggressive
behavior and threats.

9. On April 2, 2019, Deputy Sanderlin and Deputy Simpson were called
to respond to the MINOR residence on a report filed with the Montana Department
of Health and Human Services as well as a complaint filed by a witness Leslie
Roper. Leslie Roper reported to the DPHHS that there were unsecured firearms in
the MINOR residence, a handgun and an AR-lS style rifle. Leslie Roper reported
to DPHHS that they believed MINOR possibly had a medical marijuana card and
that by Leslie Roper’s interactions while living with the MINOR family for two
months, having moved out two (2) days prior to the complaint filed on March 29,
2019, with DPHHS, MINOR abuses the children, has marijuana in the open for all
children to access.

lO. Leslie Roper reported that the abuse was in many forms to include
MINOR not allowing the children to leave their bedroom at night, not even to use
the bathroom, or they would be beaten. Roper advised that the l2 year old is then

afraid to leave the room so he urinates in the bedroom on the floor and then

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 6 of 11

MINOR beats the child. Roper reported that MINOR threatens to spank the
children with an electric fly swatter. Roper reported that the children are ordered
to do all the house work and that when MINOR tells the 10 year old daughter to go
get MINOR something out of the kitchen, and the child does not do it, the
MINORS beat the child. Roper reported that about one week prior to Roper
making the DPHHS complaint, Roper observed MINOR hand the l2 year old son
the marijuana pipe and told him to smoke it and “calm the fuck down.”

ll. Upon arrival of the Deputies, MINOR reportedly answered the door
after several minutes of the Deputies knocking and identifying themselves
Deputies reported that MINOR opened the door abruptly and stated “why are you
motherfuckers here?” Deputies advised that MINOR immediately began recording
the contact, this recording was places on youtube.com with the heading
“Yellowstone county sheriffs (tyrants)”. During the contact MINOR was
uncooperative and advised the Deputies that they were trespassing on private
property and that even the landlord of the property did not want the Deputies on
the property. Deputies later spoke with the landlord of the trailer park and were
advised that MINOR’S statement was a lie and that the landlord never advised of
Law Enforcement not being welcome on the property.

l2. When the Deputies advised that they were there on a reported child

abuse case and the Deputies believed one of the children called it in, the children

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 7 of 11

could be heard pleading that they didn’t call as they were crying. Deputies left the
MINOR residence not being able to properly investigate the complaint.

13. On April l7, 2019, Deputy Poe was called to respond back to the
MINOR residence on a report of MINOR having sold marijuana to a juvenile
friend of Jacee Reinhart’s son. Reinhart phoned in the complaint advising that her
12 year old son had advised her that on April 13, 2019, her sons 12 year old friend
had purchased $ 10.00 of marijuana from a neighbor at 1385 HWY 87 East,
Deputy Poe began to investigate and learned that the neighbor was MINOR, after
speaking with the children was able to determine that it was MINOR who had sold
the marijuana to the child.

l4. Deputy Poe made contact with Roper, the original caller for the
DPHHS report. Deputy Poe advised that due to the contact and report filed by
Reinhart, Deputy Poe felt it necessary to conduct further follow up on MINOR’S
actions. Deputy Poe advised that upon contacting Roper, Roper advised that
MINOR had a large revolver with a 6-8 inch barrel and wooden handle as well as
an AR-15 rifle that is all black and has some sort of chest harness, possibly a single
point sling, with a full extended magazine, possibly 30 rounds, and ammunition for
the firearms. Roper advised that MINOR had purchased the two firearms from

MINOR’S cousin, John Wick, with MINOR’S 2019 income tax return.

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 8 of 11

15. Roper described some of the child abuse to include MINOR striking
April MINOR’S son with MINOR’S cane. Roper advised that MINOR regularly
calls the children derogatory names. Roper advised that the two children are home
schooled as they were pulled out of school and that the male child has some
possible mental deficiencies and that was why MINOR pulled him out of school.
Roper advised that although she had only lived with the MINOR’S for about two
(2) months, Roper has known the MINOR’S for about 10 years.

16. Roper advised Deputy Poe that Christopher MINOR is wanted out of
CA for a felony child abuse warrant and that was why MINOR moved out of CA
to TN. Roper advised that she moved out of the MINOR residence because
MINOR had threatened her and stated to Roper “you need to pack up and leave
before I go get what I’m not supposed to have.” Roper believed that MINOR was
referring to the firearms. Roper advised that she moved out and went back to TN
where she felt she was safe so that she could report the incidents to Law
Enforcement Roper advised that the last time Roper had observed the firearms in
the MINOR residence was on March 29, 2019, when MINOR had made the
aforementioned threat.

l7. On May l, 2019, ATF Task Force Officer (TFO) Stephen Feuerstein,
made phone contact with Reinhart. Reinhart affirmed her report of her juvenile

son’s friend using the $ 5.00 that Reinhart had given to her son and the other

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 9 of 11

juvenile, to purchase marijuana from the neighbor later identified as MINOR.
Reinhart advised that her son had also stated that his friend that purchased the
marijuana had also smoked marijuana in the presence of Reinhart’s son. Reinhart
went to her son and questioned him with TFO Feuerstein on the phone about
observing the friend smoke marijuana with MINOR and Reinhart’s son confirmed
that he did observe the incident.

18. ATF TFG Feuerstein began to investigate the incidents and the
MINOR’S. On April 30, 2019, TFO Feuerstein phoned the Montgomery County
TN Sheriff’s Office and confirmed the NCIC listing of a valid felony arrest warrant
for Christopher Lee MINOR, obtaining a copy of the warrant TFO Feuerstein also
made contact with the Yuba City Police Department, CA, and confirmed the felony
arrest warrant for Christopher Lee MINOR, obtaining a copy of the warrant

19. TFO Feuerstein during the review of MINOR’S criminal history for
which the arrest warrants were displayed, noted that MINOR was convicted of
Battery of spouse, a misdemeanor crime of domestic violence, in 2006 in Yuba
City, CA, In 2008, MINOR was convicted of violating a court order to prevent
domestic violence for which the state of CA noted MINOR did not complete the
sentence of supervision successfully. Court comment in the NCIC states condition

of probation-firearm restriction.

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 10 of 11

20. On April 30, 2019, TFO Feuerstein and ATF SA Cory Kambak,
conducted Surveillance of the MINOR residence. During the surveillance
photographs were taken of the residence and no activity by any subject inside the
residence was observed. Two vehicles parked in front of the residence were
observed with one being registered to April MINOR and the other being registered
currently to John Wick. The vehicle registered to John Wick matches that of the
description given to Deputy Poe by Roper as the vehicle MINOR had purchased
from Wick.

CONCLUSION

Based upon the information above, I believe that probable cause exists for the
search of the described residence rented/leased by Christopher Lee MINOR and
April MINOR, and that the residence contains evidence of the unlawful possession
of firearms and ammunition under 18 U.S.C. § 922(g) (2), 18 USC 922 (g) (9), 18
USC 922 (g) (3), and possession of narcotics or controlled substances including
marijuana, methamphetamine, cocaine, heroin, or opiates as defined in 21 U.S.C. §

802.

10

Case 1:19-mj-00036-T.]C Document 1-1 Filed 05/01/19 Page 11 of 11

DATEDthiS ’/ _day Of May, 2019. g%§%//

Stephen uerstéin
Task Force Officer, ATF

Subscribed and sworn to before me on the /ST , May, 2019,

Ma@;

Timothy J§ééavan
UNITED TATES MAGISTRATE

ll

